Citation Nr: 0526269	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  01-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's 
disability rating from 20 percent to 40 percent, effective 
September 2, 1998.  The Board notes that the veteran's 
disability had previously been diagnosed as lumbosacral 
strain.  

In May 2001, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the St. Petersburg RO.  

By a May 2005 rating decision, the RO granted a temporary 100 
percent evaluation for the veteran's service-connected lumbar 
degenerative disc disease for the period August 28, 2002 
through September 30, 2002, pursuant to 38 C.F.R. § 4.30.  A 
40 percent rating was resumed effective October 1, 2002.  The 
RO also granted a separate 10 percent rating for left lower 
extremity S1 radiculopathy, effective September 23, 2002.  

As a final note, the veteran complained of impotency 
associated with his lumbar pain and radiculopathy.  This 
matter is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's service-connected postoperative lumbar 
degenerative disc disease is productive of pronounced disc 
disease pain with not more than severe limitation of motion; 
more than moderate incomplete paralysis of the sciatic nerve 
has been demonstrated, nor is the disability productive of 
incapacitating episodes.   




CONCLUSION OF LAW

In lieu of the current separate 40 percent and 10 percent 
rating for the service connected low back disability with 
sciatic nerve involvement, the criteria for a rating of 60 
percent, and no more, for lumbar degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at a May 
2001 RO hearing; VA treatment records; reports of 
examinations by VA, or conducted on VA's behalf, dated 
January 1999, June 2001, and July 2004; and an August 2002 VA 
operation report.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.

				I.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral strain under DC 5237, spinal stenosis under 
DC 5238, degenerative arthritis of the spine under DC 5242, 
and intervertebral disc syndrome under DC 5243.  See 38 
C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(as in effect from September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect 
prior to September 26, 2003).  Severe limitation of motion of 
the lumbosacral spine also warranted a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 
2003).  This is the highest rating available under either of 
those diagnostic codes.  Here, the veteran's service-
connected degenerative disc disease of the lumbar spine is 
rated as 40 percent disabling for the entire appeal period.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  See 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............100 
percent

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
......20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations with regard to the veteran's claim in the May 
2005 supplemental statement of the case (SSOC).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes an operation report 
detailing surgery performed in August 2002 in which the 
veteran underwent an L3 through L5 laminectomy, an L4-L5 and 
L5-S1 posterior lumbar interbody fusion, posterolateral 
segmental arthrodesis from L4-S1 with instrumentation, and 
harvest of right iliac crest bone graft.

Additionally, the record contains June 1981 and July 2004 
reports of examination conducted on behalf of VA at Bohica 
Orthopedics.  In June 1981, x-ray findings were interpreted 
as showing severe disc disease.  Forward flexion of the spine 
was limited to 20 degrees on clinical examination.  At the 
time of the July 2004 examination, it was noted that the 
veteran had not worked since 2000 and that he had to 
terminate employment due to recurrent severe low back pain 
and left lower extremity leg pain.  The examiner also noted, 
as is discussed above, that the veteran underwent a 
decompressive laminectomy with interpedicular screw fixation 
stabilization of L4 to S1.  It was stated that the veteran 
complained of a burning-type heat pain in the lower lumbar 
region from L4 to S1 with associated lumbar spasticity and of 
sharp intermittent radiating pain down his left lower 
extremity to the lateral aspect of his ankle.  He reported 
that the pain was worse with standing for protracted periods 
of time and walking long distances.  The examiner also stated 
that the veteran complained of impotency associated with his 
lumbar pain and radiculopathy and noted that the veteran 
reported a difficulty with hesitancy with urination with 
associated burning.  The veteran denied any episodes of 
incapacitating back pain over the last year that required bed 
rest or hospitalization.  Upon examination, the veteran was 
in moderate distress, complaining of low back pain.  He had a 
mild antalgic gait, left lower extremity in reference to his 
lumbar radiculopathy.  He ambulated without the aid of an 
orthopedic assistive device.  There was a 12 cm midline 
incision from L3 to S1 and a 5 cm longitudinal incision over 
the right posterior iliac crest.  Both incisions were well-
healed and nonadherent to the underlying structures.  
Furthermore, the scars did not demonstrate any evidence of 
ulcerative breakdown, keloid formation, or altered 
pigmentation.  He had moderate lumbar paraspinal muscle spasm 
from L4 to S1.  The examiner noted that the veteran's back 
was fused in a neutral position, with no forward flexion or 
side flexion dynamics.  However, he listed combined 
thoracolumbar forward flexion as 0 degrees to 70 degrees, 
side bending as 0 degrees to 30 degrees, rotation as 0 
degrees to 30 degrees, and extension as 0 degrees to 30 
degrees.  The veteran had a positive sciatic notch tenderness 
on the left side.  Straight leg raising in the sitting and 
supine position is positive at 70 degrees for the left lower 
extremity.  Motor function for the extensor hallucis longus, 
tibialis, anterior and peroneal musculature group were rated 
at 5/5.  He did have weakness of the gastrocnemius push-off, 
left lower extremity.  Calf circumference was 39 cm 
bilaterally and quadriceps circumference was 42 cm 
bilaterally.  Achilles reflexes were 0 bilaterally and the 
patella reflexes were 1+ bilaterally.  The examiner stated 
that the veteran had altered sensation at S1 dermatomal 
distribution of the left lower extremity.  X-rays of the 
lumbar spine were noted to have revealed posterior bar 
stabilization L4 to S1 and severe L4-L5, L5-S1 lumbar 
degenerative disc disease.  X-rays of the pelvis were stated 
to be negative.  It was noted that the veteran was placed on 
a level treadmill, initially with a standard 1.2 miles per 
hour walking rate, but that it was reduced to one mile per 
hour.  The examiner stated that testing had to be 
discontinued after 2 minutes and 45 seconds due to increased 
complaints of low back and left lower extremity leg pain.  
The veteran demonstrated an increase in his antalgic gait for 
the left lower extremity and he had increased spasticity in 
his low back.  The examiner's impression was status post 
lumbar stabilization L4 to S1 with residual moderate left 
lower extremity S1 radiculopathy, and moderate mechanical low 
back pain secondary to the foregoing.      

Again, the veteran's service-connected degenerative disc 
disease of the lumbar spine is rated as 40 percent disabling 
for the entire appeal period.  

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  As such, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, supra.  
Consequently, the veteran may not be granted an increased 
rating for his disability under the old rating criteria for 
these Diagnostic Codes.  

Further, the medical evidence does not show that the 
veteran's entire thoracolumbar spine is unfavorably 
ankylosed.  Therefore, the Board also finds that he has not 
met the criteria for a 50 percent rating under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  

Under DC 5293 (as in effect prior to September 23, 2002), a 
60 percent rating was warranted for pronounced intervertebral 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Here, the medical evidence of record 
does show that the veteran has moderate lumbar paraspinal 
muscle spasm from L4 to S1 and that he has a positive sciatic 
notch tenderness on the left side.  Additionally, the 
evidence shows that he had positive straight leg raising in 
the left lower extremity at 70 degrees, weakness of the 
gastrocnemius push-off, left lower extremity, Achilles 
reflexes of 0 bilaterally, and altered sensation at S1 
dermatomal distribution of the left lower extremity.  It 
further appears that the symptoms have been persistent and 
that there is little evidence that the veteran has more than 
little intermittent relief from the symptoms.  The Board 
therefore finds that overall the evidence shows that the 
veteran's disability meets the criteria for a 60 percent 
rating under DC 5293 (as in effect prior to September 23, 
2002).  This is the maximum rating under DC 5293, as in 
effect prior to September 23, 2002.  

This 60 percent rating would be in lieu of the separate 40 
and 10 percent ratings assigned under current regulations.  
Prior regulations provided for rating the orthopedic and 
neurologic manifestations under the single diagnostic code.  
As noted previously, orthopedic and neurologic manifestations 
may be rated separately under the revised schedular criteria; 
accordingly, it remains for consideration as to whether the 
veteran would be entitled to a still higher evaluation under 
the newer criteria. 

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, it is stated in the July 2004 VA 
examination report that the veteran denied any episodes of 
incapacitating back pain over the previous year that required 
bed rest or hospitalization.  

The Board notes, however, that this does not end the inquiry.  
The spine rating criteria currently in effect permits any 
associated objective neurologic abnormalities to be evaluated 
separately from the orthopedic manifestations under an 
appropriate diagnostic code.  Currently, the veteran's lumbar 
degenerative disc disease is rated as 40 percent disabling.  
Additionally, the veteran has been granted a separate 10 
percent rating for left lower extremity S1 radiculopathy 
under DC 8520, effective September 23, 2002.        

DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 
8520, an 80 percent rating is warranted when there is 
complete paralysis; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating is 
warranted when there is severe incomplete paralysis, with 
marked muscular atrophy.  A 40 percent rating is warranted 
when there is moderately severe incomplete paralysis.  A 20 
percent rating is warranted when there is moderate incomplete 
paralysis.  Finally, a 10 percent rating is warranted when 
there is mild incomplete paralysis.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Based on the foregoing, the Board finds that a 20 percent 
rating is warranted under DC 8520, for moderate incomplete 
paralysis.  Again, the medical evidence of record does show 
that the veteran has a positive sciatic notch tenderness on 
the left side.  Additionally, the evidence shows that he had 
positive straight leg raising in the left lower extremity at 
70 degrees, weakness of the gastrocnemius push-off, left 
lower extremity, Achilles reflexes of 0 bilaterally, and 
altered sensation at S1 dermatomal distribution of the left 
lower extremity.  However, although the veteran has 
complained of pain, it has not been described as 
excruciating.  Moreover, there is no evidence of muscle 
atrophy and although Achilles reflexes were 0 bilaterally, 
patella reflexes were 1+ bilaterally.  Finally, although not 
dispositive, the Board notes that the examiner in the July 
2004 examination report characterized the veteran's left 
lower extremity S1 radiculopathy as moderate.  Therefore, 
overall, the Board finds that a rating in excess of 20 
percent for the veteran's left lower extremity S1 
radiculopathy is not warranted.    

Accordingly, the Board has determined that it would be most 
advantageous to the veteran to award the 60 percent rating 
under DC 5293 (as in effect prior to September 23, 2002) as 
opposed to separate orthopedic and neurologic ratings as 
permitted under the new spine rating criteria.  Therefore, a 
60 percent rating for intervertebral disc syndrome under DC 
5293 (as in effect prior to September 23, 2002) is granted.    

The Board notes that separate, compensable evaluations may be 
warranted for individual scars that are, for example, tender, 
painful, poorly nourished, ulcerated, or that limit the 
function or movement of the body part affected.  See Esteban, 
supra.  The Board notes that the rating criteria for scars 
were changed, effective August 30, 2002.  See 67 Fed. Reg. 
49590- 49599 (July 31, 2002).  Here, the veteran has had 
surgery on his service-connected lumbar spine and it was 
noted in the July 2004 VA examination report that there was a 
12 cm midline incision from L3 to S1 and a 5 cm longitudinal 
incision over the right posterior iliac crest.  Both 
incisions were stated to be well-healed and nonadherent to 
the underlying structures.  Furthermore, the scars did not 
demonstrate any evidence of ulcerative breakdown, keloid 
formation, or altered pigmentation.  There is no evidence 
that the scar are deep or cause limited motion, nor is either 
scar 144 square inches (929 sq. cm.) or greater.  
Additionally, as the scars were not noted to be unstable, 
painful on examination or objective demonstration, or poorly 
nourished with repeated ulceration, a separate rating for 
scarring is not warranted.  38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (as in effect prior to 
and from August 30, 2002).

					II.  VCAA      

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a July 2003 letter informed the 
veteran that, to establish entitlement to an increased rating 
for his service-connected disability, the evidence needed to 
show that the disability had gotten worse.  A March 2003 
letter to the veteran informed him of the change in the 
rating criteria for intervertebral disc syndrome.  Finally, 
the May 2005 supplemental statement of the case (SSOC) listed 
the new spine rating criteria.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, a November 2002 letter informed the veteran that VA was 
required to make reasonable efforts to help him get evidence 
necessary to support his claim, to include trying to get such 
things as medical records, employment records, or records 
from other federal agencies.  The letter also stated that VA 
would assist him by providing a medical examination or 
getting a medical opinion if such was necessary to make a 
decision on his claim.  The March 2003 letter stated that VA 
would make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies.  The letter 
also stated that VA would make as many requests as necessary 
to obtain records from federal agencies, unless it was 
decided that it was futile to continue to ask for the records 
or it was concluded that the records did not exist.  Finally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if such was 
necessary to make a decision on his claim.  The July 2003 
letter informed the veteran that VA was responsible for 
getting relevant records from any federal agency, to include 
records form the military, VA hospitals (including private 
facilities where VA authorized treatment), and from the 
Social Security Administration (SSA).  The letter also stated 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency, such as from state or 
local governments, private doctors and hospitals, or current 
or former employers.  Additionally, this letter also stated 
that VA would assist the veteran by providing a medical 
examination or obtaining a medical opinion if such 
examination or opinion was necessary to make a decision on 
his claim.     
  
In addition, the May 2005 SSOC reiterated the above-described 
duties, stating that provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2003 VCAA notice letter sent to the veteran 
did specifically request that the veteran send VA copies of 
any relevant evidence he had in his possession.  Moreover, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  For instance, the May 2005 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the May 2005 SSOC, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

In lieu of separate 40 percent and 10 percent ratings in 
effect for low back disability with sciatic involvement, a 
rating of 60 percent, and no more, for lumbar degenerative 
disc disease is granted, subject to regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


